Citation Nr: 1734617	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  09-44 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for lumbar degenerative joint and disc disease, status post surgery, intervertebral disc syndrome, spinal stenosis, and scar. 

2.  Propriety of the assignment of a separate rating in excess of 10 percent  prior to May 20, 2015 and in excess of 40 percent thereafter for sciatic nerve radiculopathy of the left lower extremity.  

3.  Propriety of the assignment of a separate rating in excess of 10 percent prior to May 20, 2015 and in excess of 40 percent thereafter for sciatic nerve radiculopathy of the right lower extremity.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) from May 20, 2015. 

5.  Entitlement to a TDIU prior to May 20, 2015 on an extra-schedular basis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to August 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In January 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In April 2013, the Board remanded the increased rating claim for lumbar degenerative joint and disc disease, status post surgery, intervertebral disc syndrome, spinal stenosis, and scar (lumbar spine disability).  In that decision, the Board also inferred the claim for a TDIU as part and parcel of the increased rating claim for the lumbar spine disability pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

In a February 2015 Decision Review Officer (DRO) decision, the RO granted separate 10 percent ratings for sciatic nerve radiculopathy of the left and right lower extremities, both effective October 10, 2014.  

In a June 2015 rating decision, the RO increased the separate ratings for sciatic nerve radiculopathy of the bilateral lower extremities to 40 percent, both effective May 20, 2015.  

In March 2016, the Board remanded the claims for additional development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The issues of entitlement to a rating in excess of 40 percent for lumbar spine disability, entitlement to a TDIU prior to May 20, 2015, and propriety of the assignment of separate ratings in excess of 10 percent prior to May 20, 2015 and in excess of 40 percent thereafter for sciatic nerve radiculopathy of the left and right lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's combined disability rating is 40 percent prior to October 10, 2014; 50 percent from October 10, 2014 to prior to May 20, 2015; and 80 percent from May 20, 2015. 

2.  The evidence is in relative equipoise as to whether the Veteran is limited to no more than marginal employment and is thereby unable to secure and follow a substantially gainful occupation due to service-connected lumbar degenerative joint and disc disease as of May 20, 2015. 




CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, as of May 20, 2015, the criteria for entitlement to a TDIU have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations 

The Veteran maintains that his service-connected lumbar spine disability results in severe limitation of motion, which limits him to marginal employment as he "cannot work for more than 10 minutes (making prosthetic devices) without a break and . . . his production is minimal."  See October 2014 Disability Benefits Questionnaire (DBQ) report. 

A total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether a veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a living wage). See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).  

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

II.  Analysis 

The Veteran is currently assigned a 40 percent rating for lumbar degenerative joint and disc disease, status post surgery, intervertebral disc syndrome, spinal stenosis, and scar; and 10 percent ratings prior to May 20, 2015 and 40 percent ratings as of that date each for sciatic nerve radiculopathy of the left and right lower extremities. 

His combined disability rating is 40 percent prior to October 10, 2014; 50 percent from October 10, 2014 to prior to May 20, 2015; and 80 percent from May 20, 2015 to present.  Therefore, as of May 20, 2015, the Veteran meets the minimum schedular criteria for a TDIU under 38 C.F.R. § 4.16 (a). 

The remaining question is whether the Veteran is unable to secure and follow a substantially gainful occupation solely due to his service-connected disabilities as of May 20, 2015. 

Given that there is no clinical evidence currently of record dating after May 20, 2015, pertinent evidence from May 20, 2015 and prior to that date will be discussed. 

In a December 2008 VA examination, the Veteran reported that he "ha[d] worked for various employers manufacturing foot orthotics and prosthetic devices" and that "[f]or the past several years he has been self-employed in a home office doing the same type of work." 

In an October 2012 statement from the Veteran's spouse, she averred that due to the Veteran's lumbar spine disability, "[t]he only way he [could] work [was] with the use of narcotics and the pain pump."  She reported that the Veteran " . . . t[ook] . . 8-9 hours to get done at work what should only take about three hours because of the breaks he need[ed] to take" and that "he [was] down to working for part time pay and [did not] know how much longer he [would] be able to keep it up."

At the January 2013 hearing, the Veteran testified that he was "always in pain" and "[could not] sit too long" which required "use [of] narcotics."  See January 2013 Hearing tr. at 5.  Because of his low back pain, the Veteran was limited to working part-time in his business and had to rely on others to "let [him] use their facilities for free" to conduct his business given that "his income has reduced a lot from a few years ago."  See id. at 5-6, 19-21.  The Veteran's spouse shared that while the Veteran "does go and try to work . . . he takes a lot of breaks" and "[was] just not going to be able to work at all" due to his low back pain.  See id. at 21.  She further observed that despite a medical device placed inside of the abdomen to administer pain medication, the Veteran continued to complain of low back pain.  See id at 10. 

December 2013 and March 2014 private treatment records note the Veteran's report that he was "semi-retired" and that he used to work as an "[o]rthotics manager."

In an October 2014 DBQ report, the examiner noted that the Veteran was self-employed at the time but that he "[could not] work for more than 10 minutes without a break and only work[ed] 2 hrs maximum a day."  While "the business owners [were] allowing him to do this (use their facilities) . . . his production [was] minimal."  The examiner then opined that the Veteran "[was] not able to secure and maintain financially gainful employment" because "[h]e [was] not able to do any job requiring physical activity or lifting of any kind."  Although he had been "attempting to do sedentary work from home, [he was] unable to do this for more than a very few minutes at a time before he need[ed] to stop and rest," which rendered "[e]ven sedentary employment . . . impossible for [the Veteran] due to his severe back pain." 

In a May 2015 DBQ report, the examiner noted the Veteran's report that "he own[ed] a business but [that] he [was] stationary and [was limited to] watch[ing] monitors at work" due to low back pain.  The Veteran further reported that he could not "sit for a long time [and had] problems with standing or walking for even short periods."  He also could not "turn or twist his low back due to pain."  The examiner indicated that the Veteran's lumbar spine disability impacted his ability to work in that he was "limited in physical activities due to his back condition."  However, he found that "[t]he conditions of the low back would not affect or impose work restrictions in fields of labor including sedentary jobs and would not affect the Veteran's reliability, productivity, ability to concentrate, follow instructions, and ability to interact with co-workers and supervisors."  

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected lumbar spine disability limits him to no more than marginal employment, thereby precluding him from engaging in substantially gainful employment.   The record reflects that the Veteran works part-time in his business making prosthetic devices and that "his income has reduced a lot" from having to "take . . . a lot of breaks" due to low back pain.  See January 2013 Hearing Tr. at 19-21; December 2013 and March 2014 private treatment records (noting that he was "semi-retired"); October 2012 Statement from the Veteran's spouse.  The October 2014 DBQ examiner also noted the Veteran's report that he "[could not] work for more than 10 minutes without a break and only work[ed] 2 hrs maximum a day" due to his lumbar spine disability, indicative of difficulty engaging in non-marginal, substantially gainful employment.  Indeed, the October 2014 examiner concluded that the Veteran "[was] not able to secure and maintain financially gainful employment" given his inability to work "for more than a very few minutes," which rendered "[e]ven sedentary employment . . . impossible for [the Veteran] due to his severe back pain."  In sum, the evidence reflects that the Veteran has significantly limited number of working hours even in a sedentary occupation due to his lumbar spine disability, reflecting his inability to secure more than a marginal employment to produce living wages.  While the May 2015 DBQ examiner indicated that the Veteran's lumbar spine condition would not restrict sedentary employment, the Board finds that the October 2014 DBQ examiner's opinion is at least as probative as the May 2015 DBQ examiner's opinion.  Moreover, the final determination with respect to a veteran's entitlement to a TDIU is an adjudicatory, and not a medical, function.  Therefore, the Board resolves all reasonable doubt in the Veteran's favor and finds that he is unable to secure and follow a substantially gainful occupation due to the service-connected lumbar spine disability.  As such, a TDIU is granted as of May 20, 2015, the day he met the minimum schedular criteria for a TDIU.  See 38 C.F.R. § 4.16 (a).


ORDER

A TDIU is granted from May 20, 2015, subject to the laws and regulations governing payment of monetary benefits.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

Lumbar Spine Disability 

The Veteran contends that a rating in excess of 40 percent is warranted for his lumbar spine disability.  Specifically, he reports that he is "always in pain" due to his low back pain, see January 2013 Hearing Tr. at 5, which required the placement of an intrathecal pump in his abdomen for daily administration of morphine for pain control, see April 2007 Operative report from Dr. R.B.S.  

Under the pertinent rating criteria, to warrant an increased, 50 percent rating, there must be evidence of unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.    The clinical evidence of record suggests that the Veteran may have a functional impairment comparable to ankylosis as result of his lumbar spine disability during the appeal period.  Significantly, the May 2015 DBQ examiner found that the Veteran "[could not] flex or extend his low back [and that] he also [could not] lateral or rotate his back due to pain."   The examiner further commented that the Veteran "dr[ove] by moving his neck" as he "[could not] turn or twist his low back due to pain."  Moreover, upon physical inspection, the October 2014 DBQ examiner observed that painful motion began at zero degrees for all tested motions, including forward flexion, extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation.  While both examiners indicated that there was no actual ankylosis, neither commented on the referenced evidence suggesting potential functional impairment comparable to ankylosis, favorable or otherwise.   Given this evidence, a medical opinion addressing whether the Veteran's lumbar spine disability effectively caused functional ankylosis, favorable or otherwise, at any point during the appeal period would be helpful to the Board in resolving the present increased rating claim for lumbar spine disability.  

Additionally, the clinical records suggest possible neurological abnormality specifically involving bowel and/or bladder functions.  In this regard, an October 2013 private treatment record notes the Veteran's "intermittent bowel incontinence when moving."  A December 2013 MRI report notes an indication of "bowel incontinence, suspect severe stenosis."  At the January 2013 hearing, the Veteran argued that he had bladder problems due to pain medications for his lumbar spine disability, namely Oxycodone and Morphine administered by the intrathecal pump.  See January 2013 Hearing tr. at 5.  In addition, the October 2014 DBQ examiner acknowledged the Veteran's report of "occasional small amounts of fecal incontinence" and noted that the cause was "unknown" at the time.  As these records suggest possible neurological manifestations involving bowel and/or bladder functions, on remand, the examiner should determine whether such are due to service-connected lumbar spine disability, and if so, assess the severity of those symptoms. 


Sciatic Radiculopathy of the Bilateral Lower Extremities 

As noted in the Introduction, during the appeal period, the RO assigned separate ratings for sciatic radiculopathy of the bilateral lower extremities, evaluated as 10 percent disabling from October 10, 2014 to prior to May 20, 2015 and as 40 percent disabling from May 20, 2015, as part and parcel of the lumbar spine disability claim (i.e. filed in August 2008).  The clinical records contain evidence of nerve impairment affecting both lower extremities before October 10, 2014.  In this regard, a July 2007 private treatment record notes "bilateral radicular symptoms."
A November 2008 private treatment record notes the Veteran's report of "pain in the bilateral low back, radiation into posterior-lateral aspect of bilateral lower extremities to knee, and both buttocks." A December 2008 VA examiner also noted that the Veteran described "bilateral sciatica at a 5/10 level on the left and a 6/10 on the right" with positive findings on straight leg raising test for both lower extremities, although peripheral pulses were found to be normal and motor strength was 5/5 in both lower extremities at the time.  Private treatment records from Dr. R.B.S. further note diagnoses of lumbar back pain "with radiculopathy" and that the "[f]requency and severity of radicular pain decreased after placement of intrathecal pump (in April 2007)."  See April 2009 through February 2012 private treatment records from Dr. R.B.S. As there is no medical opinion addressing the presence and/or the severity of the bilateral lower extremity radiculopathy prior to October 10, 2014, a retrospective opinion addressing the nature and severity of all manifestations of the Veteran's sciatic nerve radiculopathy of the bilateral lower extremities during that period would be helpful to the Board in resolving the present claims. 

TDIU prior to May 20, 2015

The Veteran does not currently meet the percentage requirements for a TDIU prior to May 20, 2015.  38 C.F.R. § 4.16(a) (2016).  VA policy is, however, to grant a TDIU in all cases in which a service connected disability causes unemployability. 38 C.F.R. § 4.16(b) (2016).  The Board cannot grant TDIU in the first instance when a veteran does not meet the percentage requirements; instead it is required to ensure that the issue is adjudicated by the Director of VA's Compensation and Pension Service (C&P).  See Bowling v. Principi, 15 Vet. App. 1 (2001).  Given the evidence of record suggesting the Veteran's inability to secure and follow a substantially gainful occupation due to his service-connected disabilities prior to May 20, 2015, see October 2014 DBQ report (noting the Veteran's report that while self-employed, "his production [was] minimal" as he "only work[ed] 2 hrs maximum per day"), the claim should be submitted to the Director, Compensation Service for extra-schedular consideration of a TDIU prior to May 20, 2015.  See 38 C.F.R. § 4.16 (b).

In addition, given the time that will pass during the processing of this remand, outstanding VA and private treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA form 21-8940, and instruct him to fill it out return it to the RO/AMO.  He must complete the form for the five years prior to May 20, 2015.  

2.  Refer this case to the Director, Compensation Service, for consideration of assignment of an extra-schedular TDIU under the provisions of 38 C.F.R. § 4.16 (b) for the appellate period prior to May 20, 2015.

3.  Provide the Veteran an opportunity to identify any outstanding private or VA treatment records referable to his claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

4.  After obtaining any outstanding records, return the claims file, to include a copy of this remand, to the May 2015 DBQ examiner for an addendum opinion.  If the examiner who drafted the May 2015 opinion is unavailable, the opinion should be rendered by another medical professional.  If another examination is recommended, this should be arranged.

(A)  The examiner should opine whether the Veteran has actual or effective ankylosis functionally comparable to ankylosis as result of his service-connected lumbar spine disability at any point during the appeal period.  If so, the examiner should specify whether such ankylosis is favorable or unfavorable; and whether it is located in the entire thoracolumbar spine or the entire spine. 

In this regard, the examiner must consider the following evidence:  1) the May 2015 DBQ examiner's finding  that the Veteran "[could not]  flex or extend his low back [and that] he also [could not] lateral or rotate his back due to pain" and comment that the Veteran "dr[ove] by moving his neck" as he "[could not] turn or twist his low back due to pain"; 2) and the October 2014 DBQ examiner's observation that painful motion began at zero degree for all tested motions, including forward flexion, extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation.

(B)  The examiner should opine whether the Veteran has any impairment of bladder and/or bowel function as a result of his service-connected lumbar spine disability during the appeal period.  If so, the examiner should provide an assessment the severity of such impairment.

In this regard, the examiner should consider the following evidence: 1) the October 2013 private treatment record noting the Veteran's "intermittent bowel incontinence when moving"; 2) the December 2013 MRI report noting an indication of "bowel incontinence, suspect severe stenosis" 3) the January 2013 hearing testimony where the Veteran argued that he had bladder problems due to pain medications for his lumbar spine disability, namely Oxycodone and Morphine administered by the intrathecal pump; 4) and the October 2014 DBQ examiner noting the Veteran's report of "occasional small amounts of fecal incontinence" and indicating that the cause was "unknown" at the time.  

(C) To the extent possible, the examiner should render a retrospective opinion regarding the severity of all manifestations of the Veteran's sciatic nerve radiculopathy of the left and right lower extremities from the date the Veteran filed his increased rating claim for the lumbar spine disability (i.e. in August 2008) to prior to October 10, 2014. 

In this regard, the examiner should also identify the specific nerve(s) involved and indicate the degree of paralysis (i.e. complete paralysis or mild, moderate, or severe incomplete paralysis) in the affected nerve(s) prior to October 10, 2014.

In rendering the above-requested opinion, the examiner should consider all pertinent evidence, to include but not limited to the referenced clinical records reflecting the presence of radiculopathy affecting the bilateral lower extremities prior to October 10, 2014.    

If any of the requested opinions cannot be provided without resorting to speculation, the examiner should explain why an opinion cannot be provided without resort to speculation and whether the inability is due to the limits of the examiner's medical knowledge; the limits of medical knowledge in general; or there is evidence, which if obtained, would permit the necessary opinion to be provided.

A complete rationale for all opinions should be provided.

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


